Citation Nr: 1611134	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-13 441	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine degenerative joint disease (lumbar spine disability).

2. Entitlement to service connection for radiculopathy of the lower left extremity (lower left extremity radiculopathy).

3. Entitlement to service connection for a right knee disability secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran completed his active duty service from November 23, 1984 to December 22, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 denying the Veteran's petition to reopen his service connection claim for a lumbar spine condition, and a December 2008 decision denying the Veteran service connection for lower left extremity radiculopathy, right knee disability, and cervical spine disability by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2012 decision the Board noted that the Veteran's earlier claim for partial sacralization of the L5 joint with low back pain denied in a May 1985 RO decision.  However, the Board found that because the prior claim was distinct from his current diagnosis of lumbar spine degenerative joint disease, the present claim predicated on this new diagnosis should be developed and adjudicated as a new claim, and need not be reopened.  Additionally, the July 2012 decision denied the Veteran service connection for his cervical spine disability, and as such that issue is no longer before the Board.

The Veteran testified before a Decision Review Officer (DRO) at a March 2010 hearing, and before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2011 hearing.  Transcripts of each hearing have been associated with the claims file.

This claim has been remanded by the Board for additional development in February 2011, July 2012, and September 2014.  That development has been completed and the claim is again before the Board for adjudication.

The Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the December 2007 RO decision on appeal had declined to adjudicate service connection for the Veteran's lumbar spine disability on the basis that the Veteran had not submitted new and material evidence.  As described above, finding that the Veteran's current lumbar spine disability based on a diagnosis of lumbar spine degenerative joint disease was a new claim distinct from his previous claim of partial sacralization of the L5 joint with low back pain, the Board's July 2012 decision held that the Veteran's present lumbar spine disability claim should be adjudicated as a new claim.  This holding was consistent with the principle that the burden of reopening a claim with new and material evidence is only applicable if the Veteran's new claim has the "same factual basis" as the prior claim previously denied.  Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008).  The determining factor as to whether two claims share the same factual basis is the Veteran's disease, not his symptoms.  Id. at 1335.
However, the July 2012 Board decision noted that there were several private treatment records that described back injuries prior to service, including an August 1980 private treatment summary indicating he had injured his right low back at work, and a June 1993 private treatment summary indicating a diagnosis of degenerative disc disease with a history of back injuries including the Veteran's in service injury in 1984, the above 1980 work injury, and a 1982 car accident injury.  On that basis, the July 2012 remand decision directed the AOJ to conduct a lumbar spine examination and provide an etiology opinion as to whether there is clear and unmistakable evidence that the Veteran's condition existed prior to service, and if so, whether there was clear and unmistakable evidence of a worsening of the Veteran's lumbar spine condition.  The examiner was asked to provide additional etiology opinions if he or she found that the condition did not preexist service, as well as comment on any impact the Veteran's lumbar spine condition had on his knee disability and left lower extremity radiculopathy.

An examination was provided in November 2012.  As for the Veteran's lumbar spine condition, the Veteran's diagnosis was reported as degenerative disc disease, post remote surgery.  Although X-rays were ordered, and the examiner was to provide an addendum opinion on the basis of the X-rays, an addendum opinion was never provided.  

The examiner provided the following etiology opinions as to the Veteran's lumbar spine condition: (1) the Veteran's lumbar spine condition preexisted service by clear and unmistakable evidence; and (2) there was clear and unmistakable evidence that the Veteran's lumbar spine condition was not aggravated by service.  The underlying rationale for the examiner's opinion was that an August 1980 private treatment record noted a low back injury at work prior to the Veteran's service with a "fusion of disc space" revealed in X-rays, although the actual X-rays were not available for review.  The examiner noted that the Veteran's personnel records indicated that the Veteran had a normal examination after his back injury prior to separation but that X-rays did reveal "partial sacralization of [the] L5 [joint]."  The examiner opined that the August 1980 reference to "fusion of disc space" and "partial sacralization of [the] L5" referred to the same condition, and explained that that condition was a congenital defect that was not caused nor aggravated by neither the August 1980 injury nor the in-service 1984 injury, although "it may cause symptoms with injuries."  He further explained that the Veteran's partial sacralization could not have been and was not aggravated beyond its normal progression by either injury.  

On the basis of this opinion regarding the congenital nature of the Veteran's L5 joint sacralization, a September 2014 Board decision remanded the Veteran's claim for an addendum opinion as to whether it was at least as likely as not (a 50 percent or greater likelihood), that the Veteran's congenital defect suffered from a superimposed injury during or due to service.  The case was remanded on this basis because although a Veteran may not be compensated for congenital defects, he may nonetheless be service-connected for a resulting disability superimposed on that congenital defect.  VAOPGCPREC 82-90.  That is, notwithstanding a congenital defect, a Veteran may still receive compensation for a disease or injury to the affected bodily system affected by the congenital defect, provided his condition meets the requirements for service connection.  Cf id.

Accordingly, another VA examination was provided in March 2015.  Although only an addendum opinion had been requested, a new in-person examination was conducted. This examination noted the Veteran's diagnosis of degenerative arthritis of the spine, as documented by X-rays.  It also noted intervertebral disc syndrome (IVDS).  The opinion provided was as follows: "it is not likely that the [V]eteran's congenital condition continued to effect the chronic low back pain and radiculopathy which developed later on, since the evidence supports findings of degenerative lumbar spine disc and facet disease as [the] primary cause for the ongoing low back pain, and left radiculopathy/neuropathy."  

First, the Board notes that as stated in the July 2012 Board decision the lumbar spine condition on appeal is lumbar spine degenerative joint disease, not sacralization of the L5 joint.  Second, the March 2015 addendum opinion, while helpful, was inadequate to assist the Board in determining whether the Veteran's lumbar spine degenerative joint disease was incurred in or is related to service, or whether it constitutes a superimposed injury, such that it has aggravated the Veteran's pre-existing congenital defect of L5 joint sacralization.  Additionally, it does not provide any insight into whether the Veteran incurred any other superimposed injury due to service.

Accordingly, notwithstanding the Veteran's November 2012 diagnosis of a congenital defect, an etiology opinion as to whether the Veteran's lumbar spine degenerative joint disease was incurred in or is related to service is required as that is the issue on appeal, not the Veteran's L5 joint sacralization.  

However, if, by a 50 percent or greater likelihood, the examiner determines that the Veteran's lumbar spine degenerative joint disease was not incurred in or related to service, then an opinion as to whether the Veteran's congenital L5 joint sacralization incurred a separate superimposed injury is required.

As for the Veteran's left lower extremity radiculopathy, the examiner opined that the partial sacralization of L5 on the left is responsible for the Veteran's sciatic nerve irritation on the left.  Accordingly, the claim for service connection for left lower extremity radiculopathy is inextricably intertwined with the claim for service connection for a lumbar spine disability, and action on the claim is deferred pending the additional development described below.  Harris v.Derwinski, 1 Vet. App. 180 (1991).

Regarding the Veteran's right knee disability, the July 2012 VA examiner provided an opinion as to whether the current right knee disorder is proximately due a lumbar spine disorder but did not address whether the Veteran's right knee disorder is aggravated by his lumbar spine disorder.  However, because the Veteran is claiming that his right knee disability is secondary to his lumbar spine disability, the September 2014 Board remand decision requested that opinion be provided only if the examiner found that the Veteran's congenital defect had incurred a superimposed injury in service.  Accordingly, as the examiner did not make such a finding, an addendum opinion as to aggravation is still required.

As for other prior remand directives, the Board notes that the July 2012 remand decision directed the AOJ to provide the Veteran with an authorization form to obtain Workers Compensation benefits records.  Although the Veteran was provided with a form that he did not return, the September 2014 remand decision directed the AOJ to again provide the Veteran with an authorization form, to document those efforts in the claims file, and to inform the Veteran if the records could not be obtained and that he could submit the records himself.  As demonstrated by an August 24, 2015, the Board finds that the AOJ has substantially complied with the aforementioned remand directives consistent with Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, a review of the record reveals that the Veteran testified at his September 2011 Board hearing that he went to sick call following the incident that lead to his back injury, and that he received pain medications, muscle relaxants, and ice treatments.  However, while a review of the records reveals service personnel records of file detailing the Veteran's back complaints and his subsequent release from service due to inability to complete basic training and preexisting back issues, no service treatment records or sick call records are currently associated with the claims file.  In accordance with VA's duty to assist the Veteran in adjudicating his claim, remand to obtain any outstanding treatment records is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records, if any, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located or do not exist, the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician for his lumbar spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's March 2015 VA examination
ii. The Veteran's November 2012 VA examination
iii. The Veteran's March 2010 DRO hearing testimony
iv. The Veteran's September 2011 Board hearing testimony
v. The August 1980 private treatment record by Dr. S. G.
vi. The June 1993 private treatment record by Dr. B. B.

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's lumbar spine degenerative joint disease: (1) began during active service; (2) is related to any in-service medical treatment; or (3) began within one year after discharge from active service.

ii. If the examiner concludes that the Veteran's lumbar spine degenerative joint disease is less likely than not related to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's congenital defect incurred a superimposed disease or injury that: (1) began during active service; (2) is related to any in-service event or injury; or (3) began within one year after discharge from active service.

1. In providing this opinion, the examiner should comment on the October 2011 statement from Dr. D.S., which relates that the Veteran's pre-service lumbar spine injury affected a different area of the back than his in-service lumbar spine injury.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. If the examiner finds that the congenital defect of the lumbar spine was subject to a superimposed injury during active service, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability, diagnosed as chondromalacia patella, has been aggravated or (permanently worsened by) the Veteran's lumbar spine disability.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




